United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1146
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Larry M. Maggard,                       *
                                        *         [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 9, 2000
                                 Filed: May 26, 2000
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Larry M. Maggard, convicted and sentenced pursuant to his conditional plea of
guilty to methamphetamine and firearm charges, appeals the decision of the District
Court1 denying Maggard's motion to suppress evidence. The incriminating evidence
in question was seized during a warrantless search of Maggard's pickup truck. For
reversal, Maggard argues that inasmuch as the pickup truck obviously was not readily
mobile, the automobile exception does not apply to excuse the warrantless search.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable
James C. England, United States Magistrate Judge for the Western District of Missouri.
       Having reviewed the record, we conclude, based on all the circumstances
surrounding the search of the pickup truck, that the District Court's decision to deny the
suppression motion was correct. This Court "review[s] the facts supporting a District
Court's denial of a motion to suppress for clear error, and review[s] de novo the legal
conclusions that are based upon those facts." United States v. Cunningham, 133 F.3d
1070, 1072 (8th Cir.), cert. denied, 523 U.S. 1131 (1998). Maggard does not dispute
any of the District Court's findings of fact. Instead, he argues only that because the
pickup truck was not readily mobile, the automobile exception to the warrant
requirement is inapplicable. We disagree.

       As the Supreme Court has observed, "[A]lthough ready mobility alone was
perhaps the original justification for the vehicle exception, our later cases have made
clear that ready mobility is not the only basis for the exception." California v. Carney,
471 U.S. 386, 391 (1985). "'Besides the element of mobility, less rigorous warrant
requirements govern because the expectation of privacy with respect to one's
automobile is significantly less than that relating to one's home or office.'" Id. at 391
(quoting South Dakota v. Opperman, 428 U.S. 364, 367 (1976)).

        Here, although not readily mobile, the pickup truck did not appear to have lost
its inherent mobility. It was merely stuck in a ditch. Inasmuch as there was no
evidence of any permanent immobility, it was reasonable for the officers who
conducted the search to conclude that all the truck needed was to be towed out of the
ditch and then it could have been driven away. Additionally, Maggard does not dispute
that the officers had probable cause to believe the truck contained contraband. Thus,
since the occupants of the truck could have returned to the scene to remove the
contraband while the officers were obtaining a warrant, quick action by the officers was
justified. All of these circumstances created sufficient exigency to justify application
of the automobile exception. See Michigan v. Thomas, 458 U.S. 259, 261 (1982) (per
curiam) (justification to conduct warrantless search "does not vanish once the car has
been immobilized; nor does it depend upon a reviewing court's assessment of the

                                           -2-
likelihood in each particular case that the car would have been driven away, or that its
contents would have been tampered with, during the period required for the police to
obtain a warrant").

      We hold that the District Court did not err by denying Maggard's motion to
suppress. Accordingly, we affirm.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-